DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: “a metal ion injection unit” in claim 20.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.




Claim Rejections - 35 USC § 112

Note that dependent claims will have the deficiencies of base and intervening claims.
	

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention:


    PNG
    media_image1.png
    87
    634
    media_image1.png
    Greyscale

However, the term “supporting volume” appears unique to Applicant in the electrodeposition art.  Moreover, it is neither defined nor explained anywhere in Applicant’s specification. The closest guidance to what is meant by “a supporting volume” is in Applicant’s specification [0079]:
	
    PNG
    media_image2.png
    302
    707
    media_image2.png
    Greyscale

Is a supporting volume a solution volume equal to 30 mL?  If not, the scope of “supporting volume” is not clear.

b) Claim 20 limitation “a metal ion injection unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. No corresponding structure appears in the originally filed specification or drawings. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-10, 12-14, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kogan et al. US 6,673,226 B1 (hereafter “Kogan”) in view of See et al., “Effect of Concentration on the Electrochemistry and Speciation of the Magnesium Aluminum Chloride Complex Electrolyte Solution,” ACS Appl. Mater. Interfaces 2017, 9, 35729-35739 with Supporting Information (hereafter “See et al.”), Haak et al., Cyclic Voltammetric Stripping Analysis of Acid Copper Sulfate Plating Baths – Part 2: Sulfoniumalkanesulfonate-Based Additives,” Plat and Surf.Fin. 69, (3), 62 (1982) *hereafter “Haak”, N. M. Hashemian, B. G. Lipták. 06 Oct 2016, Calibration from : Volume I Measurement and Safety, Instrument and Automation Engineers’ Handbook CRC Press (hereafter “Hashemian”), and W. John Eilbeck, J. Chem. Educ. 1980, 57, 11, 834 (hereafter “Eilbeck”).

Addressing claim 1, Kogan discloses a method for measuring a concentration (Cu) of a halide ion (Cl-) in an electrodeposition solution (see the title and Abstract) comprising the steps of: 
providing a supporting electrolyte solution, wherein the supporting electrolyte solution is acidic and has a concentration of chloride ion less than 0.05 ppm (first note that 0.05 ppm chloride ion = 0.05 mg/L chloride ion.  Kogan states,

    PNG
    media_image3.png
    261
    398
    media_image3.png
    Greyscale

See Kogan col. 8:1-14.

Thus, since 1 ppm = 1 mg/L, Kogan discloses a chloride ion concentration range of from about 0 (zero) ppm to about 0.1 ppm.  So Applicant’s claimed concentration range of 0.05 ppm or less is prima facie obvious.  See MPEP 2144.05.); 
providing a slope (Sc) of a first linear relationship characterizing electrodeposition rates at different concentrations of the halide ion in a calibration mixture (this slope is implied by the regression line in Figure 1, wherein

    PNG
    media_image4.png
    194
    375
    media_image4.png
    Greyscale

See Kogan col. 5:7-10.); providing a plurality of samples of a test mixture, wherein each sample of the test mixture is prepared by contacting a supporting volume Vo) of the supporting electrolyte solution with a respective addition volume of the electrodeposition solution (

    PNG
    media_image5.png
    227
    381
    media_image5.png
    Greyscale

See Koagan col. 9:18-22.), and the respective addition volumes of the electrodeposition solution used in preparing the plurality of samples of the test mixture are different (

    PNG
    media_image6.png
    343
    379
    media_image6.png
    Greyscale

 See Kogan col. 12:7-13.); and


    PNG
    media_image7.png
    190
    377
    media_image7.png
    Greyscale

See Kogan col. 5:1-2.).

However, as indicated above, Kogan discloses a method for measuring a concentration (Cu) of a halide ion (Cl-) in an electrodeposition solution, not a concentration of a metal ion.  Also, Kogan does not disclose the following steps recited at the end of claim 1,
“calculating a slope (Ss) of a second linear relationship characterizing electrodeposition rates at different addition volumes of the electrodeposition solution in the test mixture based on the measured electrodeposition rates of the plurality of samples of the test mixture and the respective addition volumes of the electrodeposition solution; and 
calculating the concentration of the metal ion in the electrodeposition solution by the following equation:  
    PNG
    media_image8.png
    36
    99
    media_image8.png
    Greyscale
  “
On the other hand, the electrodepostion solution of Kogan contains a metal ion (Cu2+; note the following

    PNG
    media_image9.png
    355
    387
    media_image9.png
    Greyscale

See Kogan col. 6:23-38. 
Also,

    PNG
    media_image10.png
    197
    373
    media_image10.png
    Greyscale

See Kogan col. 12:7-9.).  
Moreover, 

    PNG
    media_image11.png
    252
    378
    media_image11.png
    Greyscale

See Kogan col. 12:47-61.
Kogan Figure 2 is reproduced below with lines drawn through the data points.






    PNG
    media_image12.png
    590
    579
    media_image12.png
    Greyscale

	It is clear that in Kogan Figure 2 the lines all have the same y-intercept and only differ from each other by a shift in slope dependent upon the concentration of halide ion in the volume of chloride solution added to the starting electrodeposition solution.  In other words, each line in Kogan Figure 2 can be construed as a second linear relationship characterizing decreasing of the electrodeposition rate at different addition volumes of the electrodeposition solution having different chloride concentrations in the s, that can be readily calculated.   
	See et al. Figure S4 shows that it would be reasonable to expect that if a graph of Ar/Ar(0) (ΣQ in See at al. represents total charge associated with the Cu2+ voltammetry peak, which in turn represents peak area and so is akin to Ar/Ar(0) in Kogan) against CuSO4 concentration were to be plotted for the copper sulfate electrodeposition solution of Kogan that it would also be linearly monotonically increasing:

    PNG
    media_image13.png
    719
    787
    media_image13.png
    Greyscale
 	Similarly, from Haak

    PNG
    media_image14.png
    488
    417
    media_image14.png
    Greyscale
	 


 So, one of ordinary skill in the electrochemical deposition and measurement art, who would have some knowledge of instrumental analysis, would recognize that the presence of chloride in the copper sulfate electrodeposition solution of Kogan will cause a shift in the slope of the line representing total charge or peak are of the Cu2+ voltametric peak versus CuSO4 concentration (e.g., See et al. Figure S4 (b)).  Such a change in slope is known in instrumental analysis and especially electrochemical analysis as a span error, particularly short spanning:

    PNG
    media_image15.png
    642
    837
    media_image15.png
    Greyscale

(see Hashemian) and

    PNG
    media_image16.png
    416
    714
    media_image16.png
    Greyscale

	 Thus, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to calculate the concentration of the metal (Cu2+) ion in the electrodeposition solution using the formula 
	
    PNG
    media_image8.png
    36
    99
    media_image8.png
    Greyscale

	
	as it will in a readily apparent way increase the accuracy of the otherwise calculated metal ion concentration in a simple manner by eliminating the expected span error to the calibration line relating total charge under the Cu2+ voltametric peak to Cu2+ concentration (See et al. Figure S4(b)) due to the presence chloride in the electrodeposition solution (Kogan Figure 2 and Hashemian Figure 1.3a).    
Put another way, from See et al.  Figure S4 and Haak Figure 4 one of skill in the art would expect that for Kogan a plot of Ar/Ar(0) versus Cu2+ concentration, without chloride in the electrodeposition solution, would appear as follows


    PNG
    media_image17.png
    180
    590
    media_image17.png
    Greyscale



This calibration line can be mathematically represented as 
Ar/Ar(0) = ( Sc ● cu ) + 1 .
However, from Kogan Figure 2 (and col. 5:49-52) we know that when chloride ion is added to the electrodeposition solution that  Ar/Ar(0) will be lower than it would be without the added chloride ion.  This line (any of the three, 30 mg/L, 50 mg/L, 70 mg/L,  in annotated Kogan Figure 3 above) can be mathematically represented as 
Ar/Ar(0) = (SS ● V0 ) + 1

Also from Kogan Figure 2 we know that there will be span error (Hashemian Figure 1.3a), particularly short spanning, of the line in the plot of Ar/Ar(0) versus Cu2+ concentration:

    PNG
    media_image18.png
    180
    590
    media_image18.png
    Greyscale


So that,
( Sc ● cu ) + 1 =  (SS ● V0 ) + 1
Or,

    PNG
    media_image8.png
    36
    99
    media_image8.png
    Greyscale


Addressing claim 2, for the additional limitations of this claim see Kogan 
col. 12:6-19.

	Addressing claim 3, for the additional limitation of this claim see Kogan 
col. 12:13-16, noting that 1 ppm chloride ion = 1 mg/L chloride ion.

	Addressing claim 5, for the additional limitation of this claim note that in Kogan the supporting volume of the supporting electrolyte solution to which addition volumes were added was 50 ml (col. 12:47-50) while the addition volumes were as small as 
0.02 ml (inferred from Figure 2, 70mg/L data points), which is a ratio of supporting volume of the supporting electrolyte solution to addition volume of 2500:1.


Addressing claim 6, for the additional limitation of this claim see Kogan
 col. 12:47-56.


Addressing claim 7, for the additional limitation of this claim see Kogan
 col. 8:35-43.

Addressing claims 8 and 17, for the additional limitations of these claims see Kogan Figure 2 and col. 12:47-61.  The Examiner is construing the sample to which addition volumes with a chloride concentration of 70 mg/L are added as the first sample of the supporting electrolyte solution having the supporting volume. The Examiner is construing the sample to which addition volumes with a chloride concentration of 50 mg/L are added as the second sample of the supporting electrolyte solution having the supporting volume.   
  
Addressing claims 9 and 18, for the additional limitations of these claims see Kogan Figure 2 and col. 12:47-61.  Recall that Ar/Ar(0) is electrodeposition rate parameter.  See Kogan col. 5:1-10.  

Addressing claims 10 and 19, for the additional limitations of these claims see again the rejection of underlying claim 1.

Addressing claim 12, for the additional limitation of this claim see Kogan 
col. 12:1-13.  


Addressing claims 13 and 14, for the additional limitations of these claims see Kogan Figure 2 and col. 12:47-61 and col. 12:1-13.  Although, these passages discuss halide ion calibration, one of skill in the art would recognize that the calibration by standard addition or dilution could just as readily be used for the copper ion calibration. 


Addressing claim 16, for the additional limitation of this claim note that in Kogan the supporting volume of the supporting electrolyte solution to which addition volumes were added was 50 ml (col. 12:47-50) while the addition volumes were as small as 
0.02 ml (inferred from Figure 2, 70mg/L data points), which is a ratio of supporting volume of the supporting electrolyte solution to addition volume of 2500:1.  Again, one of skill in the art would recognize that the calibration by standard addition or dilution of the halide ion could just as readily be used for the copper ion calibration.  





Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kogan in view of See, Haak, Hashemian, and Eilbeck as applied to claims 1-3, 5-10, 12-14, and 16-19 above, and further in view of “A Guide to Acids, Acid Strength, and Concentration,” © Compound Interest 2016 (hereafter “Compound Interest”) and King et al. US 5,174,886 (hereafter “King”).

Addressing claim 4, Kogan as modified by See, Haak, Hashemian, and Eilbeck does not specifically disclose having the pH of the supporting electrolyte be less than 2; however, Kogan does state,

    PNG
    media_image19.png
    199
    412
    media_image19.png
    Greyscale

See Kogan col. 12:7-11.
As shown by Compound Interest, sulfuric acid is a strong acid with pKa = -2.  Also, King shows that it was known at the time of the effective filing date of the application to have the pH of a copper sulfate supporting electrolyte for copper electrodeposition, which also includes chloride ion, be less than 2.  See in King the title and col. 2:16-36. Thus, if the pH of the supporting electrolyte of Kogan is not already inherently at a pH less than 2, in light of King to have it be less than 2 would just be routine optimization of a known result effect variable for electrodeposition (electrodeposition solution pH) to produce printed circuit boards having plated through-holes (see King   col. 1:1-11, col. 1:65 – col. 2:5, and col. 2:39-48) and so prima facie obvious (MPEP 2144.05 II.A.) .



Claims 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kogan in view of See, Haak, Hashemian, and Eilbeck as applied to claims 1-3, 5-10,  12-14, and 16-19 above, and further in view of the compound summary for copper sulfate pentahydrate on NIH – National Library of Medicine website (hereafter “NIH – National Library of Medicine”), Wikipedia “copper” entry (hereafter “Wikipedia”) and King.

Addressing claim 11, for the additional limitation of this claim see Kogan 
col. 12:1-16, which discloses that each sample of the calibration mixture has a concentration of copper sulfate pentahydrate of 75 g/L.  As evidenced by NIH – National Library of Medicine the molecular weight of copper sulfate pentahydrate is 249.69 g/mol.  So 75 g/L of copper sulfate pentahydrate is 0.300 mol copper sulfate pentahydrate /L or 0.300 mol copper ion/L.  The atomic weight of copper is 63.55 g/mol (Wikipedia).  So, 0.300 mol copper ion/L is 19.1 g copper ion/L, which is outside the claimed range of 0.01 g/L to 2 g/L.  However, King shows that it was known at the time of the effective filing date of the application to have a copper sulfate supporting electrolyte for copper electrodeposition, which also includes chloride ion, have a molar copper ion concentration of 1 to 25 times 6.0 x 10-4 to about 1.8 x 10 -3 molar (see in King the title and col. 2:16-36), which overlaps the claimed range (e.g., 6.0 x 10-4 molar copper ion is 0.03813 g/L copper ion). Thus, in light of King to have the copper ion concentration be within the claimed range would just be routine optimization of a known result effect variable for electrodeposition to produce printed circuit boards having plated through-holes (see King   col. 1:1-11, col. 1:65 – col. 2:5, and col. 2:39-48) and so prima facie obvious (MPEP 2144.05 II.A.) .
   

Addressing claim 15, for the additional limitation of this claim see Kogan
col. 12:1-16, which discloses that each sample of the calibration mixture has a concentration of copper sulfate pentahydrate of 75 g/L.  As evidenced by NIH – National Library of Medicine the molecular weight of copper sulfate pentahydrate is 249.69 g/mol.  So 75 g/L of copper sulfate pentahydrate is 0.300 mol copper sulfate pentahydrate /L or 0.300 mol copper ion/L.  The atomic weight of copper is 63.55 g/mol (Wikipedia).  So, 0.300 mol copper ion/L is 19.1 g copper ion/L, which is outside the claimed range of 0.01 g/L to 2 g/L.  However, King shows that it was known at the time of the effective filing date of the application to have a copper sulfate supporting electrolyte for copper electrodeposition, which also includes chloride ion, have a molar copper ion concentration of 1 to 25 times 6.0 x 10-4 to about 1.8 x 10 -3 molar (see in King the title and col. 2:16-36), which overlaps the claimed range (e.g., 6.0 x 10-4 molar copper ion concentration times three equals 0.1144 g/L copper ion). Thus, in light of King to have the copper ion concentration be within the claimed range would just be routine optimization of a known result effect variable for electrodeposition to produce printed circuit boards having plated through-holes (see King   col. 1:1-11, col. 1:65 – 
col. 2:5, and col. 2:39-48) and so prima facie obvious (MPEP 2144.05 II.A.) .

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kogan in view of See, Haak, Hashemian, and Eilbeck as applied to claims 1-3, 5-10, 12-14, and 16-19 above, and further in view of Mayer et al. US 6,527,920 B1 (hereafter “Mayer”)

Addressing claim 20, the claimed voltammetric analyzer is implied by Kogan 
 col. 8:35-43 together with col. 8:63 – col. 9:7.  As for the claimed “metal ion injection unit”, it will be first noted that the scope of this limitation is not clear (see the rejection of this claim above under 35 U.S.C.  112(b)).  
	Mayer discloses a copper electroplating apparatus comprising an analysis unit (441) and a copper sulfate injection unit (409).  See the title, Figure 4A, and col. 12:17-26.  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to provide a copper sulfate injection unit in the implied system of Kogan as modified by  See, Haak, Hashemian, and Eilbeck because  
	
			
    PNG
    media_image20.png
    453
    380
    media_image20.png
    Greyscale

			See Mayer col. 3:18-42.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER STEPHAN NOGUEROLA whose telephone number is (571)272-1343.  The examiner can normally be reached on Monday - Friday 9:00AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER S NOGUEROLA/Primary Examiner, Art Unit 1795                                                                                                                                                                                             May 17, 2021